NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


              ANNETTEKAYE CASADY, Plaintiff/Appellant,

                                        v.

       THOMAS and CANDALEE PARKER, Defendants/Appellees.

                             No. 1 CA-CV 14-0307
                               FILED 3-26-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-010016
                The Honorable Michael J. Herrod, Judge

                                  AFFIRMED


                                   COUNSEL

Annettekay Casady, Lind, WA
Plaintiff/Appellant


Thomas G. Parker, CandaLee Parker, Queen Creek
Defendants/Appellees



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia K. Norris joined.
                           CASADY v. PARKER
                           Decision of the Court

H O W E, Judge:

¶1             Annettekaye Casady appeals the dismissal of her complaint
against Thomas and CandaLee Parker (collectively, “Parker”). The superior
court found that Casady’s complaint failed to state a claim upon which
relief can be granted pursuant to Arizona Rule of Civil Procedure (“Rule”)
12(b)(6). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Citing criminal statutes, Casady sued Parker for stalking;
harassment; use of electronic communication to terrify, intimidate,
threaten, or harass; false reporting to law enforcement agencies; false
reporting of child abuse or neglect; aggravated harassment; and taking the
identity of another person. Casady also requested an order against
harassment and the return of a $5,000 loan with interest.

¶3            Casady’s complaint alleged that she had contacted Parker in
June 2011 “to resolve a personal conflict[] that arose from [Parker and me]
having a personal relationship with Johnny Reynolds.” Casady “requested
no more contact and [Parker] promised . . . [that] there would be no more
contact.” Casady complained that she had since received “over 7000 emails,
texts, and posts, letters, cards, from [Parker].” Moreover, Casady alleged
that Parker “further[ed] these acts with ‘aggravating circumstances’ by
teasing, taunting, degrading, and publishing [Casady’s] disability.”

¶4            Casady requested $400,000 in “general damages . . . for
personal attacks causing detrimental quality of life, for the work of cleaning
this away, damages to relationships and self-esteem and for the laws
[Parker] broke to create damages to [Casady’s] life and liberty, ability to
work, [and] ability for future employment and education.” Parker moved
to dismiss Casady’s complaint pursuant to Rule 12(b)(6). Finding that
Casady’s complaint failed to state a claim upon which relief can be granted,
the superior court dismissed Casady’s complaint with prejudice. Casady
timely appealed.

                               DISCUSSION

¶5           Casady argues that her complaint should have survived
dismissal under Rule 12(b)(6). We review the dismissal of a complaint
under Rule 12(b)(6) de novo. Coleman v. City of Mesa, 230 Ariz. 352, 355 ¶ 7,
284 P.3d 863, 866 (2012). In our review, we accept the complaint’s
allegations as true and resolve all inferences in the plaintiff’s favor.


                                      2
                            CASADY v. PARKER
                            Decision of the Court

Southwest Non–Profit Housing Corp. v. Nowak, 234 Ariz. 387, 390–91 ¶ 10, 322
P.3d 204, 207–08 (App. 2014). Mere conclusory statements, however, are
insufficient to state a claim upon which relief can be granted. Cullen v. Auto-
Owners, Ins. Co., 218 Ariz. 417, 419 ¶ 7, 189 P.3d 344, 346 (2008). Dismissal
pursuant to Rule 12(b)(6) is appropriate if—as a matter of law—the plaintiff
would not be entitled to relief under any interpretation of the facts. Coleman,
230 Ariz. at 356 ¶ 8, 284 P.3d at 867 (quoting Fid. Sec. Life Ins. Co. v. State
Dep’t of Ins., 191 Ariz. 222, 224 ¶ 4, 954 P.2d 580, 582 (1998)). We will uphold
a dismissal when the plaintiff could not prove any set of facts entitling him
or her to relief. Wallace v. Casa Grande Union High Sch. Dist. No. 82 Bd. of
Governors, 184 Ariz. 419, 424, 909 P.2d 486, 491 (App. 1995).

¶6            With two exceptions, Casady has alleged only criminal
violations, not civil causes of action. A plaintiff can only advance private
causes of action for criminal offenses when the legislature has so provided.
Phoenix Baptist Hosp. v. Aiken, 179 Ariz. 289, 295, 877 P.2d 1345, 1351 (App.
1994). Casady has not demonstrated that the legislature has done so for
those criminal violations.

¶7             The two civil causes of action that Casady has ostensibly
raised—an order against harassment and the return of a $5,000 loan—are
not cognizable. Casady failed to proffer sufficient factual support for those
claims; instead, she merely levies conclusory statements, which are
insufficient to state a claim upon which relief can be granted. Cullen, 218
Ariz. at 419, 189 P.3d at 346. The superior court therefore properly
dismissed Casady’s complaint.

                               CONCLUSION

¶8            For the foregoing reasons, we affirm.




                                  :ama




                                         3